[Cite as State v. Hunt, 2022-Ohio-458.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. No.      29977

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
KENNETH R. HUNT                                      COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 02 07 1966

                                 DECISION AND JOURNAL ENTRY

Dated: February 16, 2022



        HENSAL, Judge.

        {¶1}     Kenneth Hunt appeals a judgment of the Summit County Court of Common Pleas

that dismissed his motion in arrest of judgment pursuant to repeal of statute. For the following

reasons, this Court affirms.

                                                I.

        {¶2}     In 2002, Mr. Hunt pleaded guilty to one count of murder and one count of

felonious assault. The trial court sentenced him to 15 years to life in prison and ordered his

sentence to run consecutive to the sentence he had received in a different case. Mr. Hunt did not

appeal. In 2021, Mr. Hunt filed a “motion in arrest of judgment pursuant to repeal statute[,]”

arguing that he had been coerced into pleading guilty and that the statute that he had been

sentenced under had actually been repealed at the time of the alleged offenses. According to Mr.

Hunt, the longest sentence he should have received is 10 years.
                                                2


       {¶3}    The State moved to dismiss Mr. Hunt’s motion. The trial court granted the State’s

motion, concluding that Mr. Hunt had received the mandatory sentence for murder and that Mr.

Hunt’s motion was without merit. Mr. Hunt has appealed, assigning three errors.

                                                II.

                                  ASSIGNMENT OF ERROR I

       JUDGE CORRIGAN [SIC] JONES WAS IN ERROR AND THE APPELLANT
       WAS PREJUDICE[D] WHEN THE COURT REFUSED TO OBEY FOLLOW
       AND UPHOLD THE LAW AS CITED IN: CALKINS V. STATE, 14 OHIO ST.
       222 IN THE INSTANT CASE.

       {¶4}    In his first assignment of error, Mr. Hunt argues that the trial court incorrectly

dismissed his motion and that it should have followed Calkins v. State, 14 Ohio St. 222 (1863).

According to Mr. Hunt, because the statute he was sentenced under had been repealed in 1996,

he should have received a definite sentence under a newer sentencing law instead of an indefinite

sentence.

       {¶5}    Initially, we must address the nature of Mr. Hunt’s motion in arrest of judgment

pursuant to repeal of statute. “Courts may recast irregular motions into whatever category

necessary to identify and establish the criteria by which the motion should be judged.” State v.

Schlee, 117 Ohio St.3d 153, 2008-Ohio-545, ¶ 12. Revised Code Section 2953.21(A)(1)(a)(i)

provides that “[a] person * * * may file a petition in the court that imposed sentence * * * asking

the court to vacate or set aside the judgment or sentence” who “has been convicted of a criminal

offense * * * and who claims that there was such a denial or infringement of the person’s rights

as to render the judgment void or voidable under the Ohio Constitution or the Constitution of the

United States * * *.”   Interpreting that language, the Ohio Supreme Court has held that, if “a

criminal defendant, subsequent to his or her direct appeal, files a motion seeking vacation or

correction of his or her sentence on the basis that his or her constitutional rights have been
                                                 3


violated, such a motion is a petition for postconviction relief as defined in R.C. 2953.21.” State

v. Reynolds, 79 Ohio St.3d 158 (1997), syllabus.

       {¶6}    In his motion, Mr. Hunt argued that he was sentenced under a statute that had

been repealed, that he was coerced into pleading guilty, and that the trial court had failed to

properly impose consecutive sentences. These allegations, if true, would be violations of Mr.

Hunt’s constitutional due process rights. Mr. Hunt also sought to have his sentence declared null

and void. Upon review of the record, we conclude that Mr. Hunt’s motion met the requirements

of a petition for post-conviction relief and should be considered as such a petition.

       {¶7}    Under Section 2953.21(A)(2)(a), if a defendant does not file a direct appeal, a

petition for post-conviction relief “shall be filed no later than three hundred sixty-five days after

the expiration of the time for filing the appeal.” “A trial court may not entertain untimely or

successive petitions for post-conviction relief unless the petitioner satisfies certain

requirements.” State v. Little, 9th Dist. Lorain No. 20CA011662, 2021-Ohio-1446, ¶ 8. “First,

he must show either that (1) he was ‘unavoidably prevented’ from discovering the facts he relies

on, or (2) subsequent to the 365-day deadline, ‘the United States Supreme Court recognized a

new federal or state right that applies retroactively to persons in [his] situation, and the petition

asserts a claim based on that right.’” Id., quoting R.C. 2953.23(A)(1)(a). “Second, he must

show ‘by clear and convincing evidence that, but for constitutional error at trial, no reasonable

factfinder would have found the petitioner guilty of the offense of which he was convicted * *

*.’” Id., quoting R.C. 2953.23(A)(1)(b).

       {¶8}    Mr. Hunt did not make any attempt to show why his motion satisfied the

requirements of Section 2953.23(A)(1)(a). Even on the assumption that Mr. Hunt is correct

about his allegations, he has not shown that he could not have discovered whether the statute he
                                                4


was sentenced under had been repealed within the 365-day time limit for filing a petition for

post-conviction relief.   We, therefore, conclude that Mr. Hunt’s motion was untimely and that

the trial court did not err when it granted the State’s motion to dismiss. Mr. Hunt’s first

assignment of error is overruled.

                                    ASSIGNMET OF ERROR II

       JUDGE CORRIGAL [SIC] JONES WAS IN ERROR AND THE APPELLANT
       WAS PREJUDICED[ ] WHEN THE COURT GRANTED THE STATE’S
       MOTION TO DISMISS. WHEN IT DID NOT[ ] OPPOSE [OR] ADDRESS THE
       ISSUES IN APPELLANT’S MOTION TO ARREST THE JUDGMENT
       ACCORDING TO THE REPEAL OF THE STATUTE IN THIS CASE.

       {¶9}    In his second assignment of error, Mr. Hunt argues that the State failed to address

the issues he raised when it responded to his motion. He argues that the State did not comment

on his allegation that the statute he had been sentenced under had been repealed, his allegation

that the trial court failed to properly impose consecutive sentences, or his allegation that he was

forced into pleading guilty.

       {¶10} Section 2953.21(E) provides in relevant part that “the prosecuting attorney shall

respond by answer or motion” “[w]ithin ten day after the docketing” of a petition for post-

conviction relief. There is no statute or rule, however, providing what the contents of the

response must contain. The State, nevertheless, did address the merits of Mr. Hunt’s argument

that the sentencing statute had been repealed. The State’s primary argument, however, was that

Mr. Hunt needed to have raised his arguments on direct appeal.

       {¶11} Upon review of the record, we conclude that Mr. Hunt has failed to establish that

the State’s response to his petition for post-conviction relief was improper. Mr. Hunt’s second

assignment of error is overruled.
                                                5


                                 ASSIGNMENT OF ERROR III

       JUDGE CORRIGALL JONES WAS IN ERROR AND THE APPELLANT WAS
       PREJUDICED, WHEN THE COURT WAS BIAS[ED], PARTIAL AND
       DISCRIMINATE[D] AGAINST THE APPELLANT. WHEN HIS CLAIMS
       AND ARGUMENT ARE GENUINE, SOUND AND IN COMPLIANCE WITH
       FEDERAL AND STATE CONSTITUTIONAL LAW.

       {¶12} In his third assignment of error, Mr. Hunt argues that the trial court demonstrated

bias and discriminated against him when it refused to acknowledge his arguments. Mr. Hunt

argues that the trial court’s decision, therefore, should be reversed and remanded for the trial

court to resentence him.

       {¶13} Judicial bias is demonstrated by “a hostile feeling or spirit of ill will or undue

friendship or favoritism toward one of the litigants or his attorney, with the formation of a fixed

anticipatory judgment on the part of the judge, as contradistinguished from an open state of mind

which will be governed by the law and [the] facts.” State v. Jackson, 149 Ohio St.3d 55, 2016-

Ohio-5488, ¶ 33, quoting State ex rel. Pratt v. Weygandt, 164 Ohio St. 463 (1956), paragraph

four of the syllabus. “A judge is presumed to follow the law and not to be biased, and the

appearance of bias or prejudice must be compelling to overcome these presumptions.” In re

Disqualification of George, 100 Ohio St.3d 1241, 2003-Ohio-5489, ¶ 5. “[D]isagreement with a

judge’s ruling on legal issues and the management of the case are not evidence of bias or

prejudice, but rather issues subject to appeal.” King v. Divoky, 9th Dist. Summit No. 29769,

2021-Ohio-1712, ¶ 48. “Nor is disagreement with the outcome of the case proof of bias to

demonstrate a due process violation.” Id.

       {¶14} In its order, the trial court addressed the merits of Mr. Hunt’s argument that the

statute he had been sentenced under had been repealed six years before his sentence. The court

determined that Mr. Hunt was incorrect about whether the statute had been repealed and
                                                 6


explained that the sentence for murder at the time of his offense was an indefinite term of 15

years to life. Although the court did not discuss Mr. Hunt’s other arguments in detail, it wrote

that “upon consideration of the issues raised and the appropriate law, the court finds the

defendant’s motion to be without merit and denies it accordingly.”

       {¶15} The record does not contain any indication that the trial court exhibited bias or

discriminated against Mr. Hunt. Mr. Hunt’s third assignment of error is overruled.

                                                III.

       {¶16} The trial court correctly granted the State’s motion to dismiss and denied Mr.

Hunt’s motion in arrest of judgment pursuant to repeal statute. Mr. Hunt’s assignments of error

are overruled. The judgment of the Summit County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                      7


      Costs taxed to Appellant.




                                          JENNIFER HENSAL
                                          FOR THE COURT



TEODOSIO, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

KENNETH R. HUNT, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.